J-A12007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    FRANK TARR                                 :
                                               :
                       Appellant               :   No. 914 WDA 2021


         Appeal from the Judgment of Sentence Entered August 3, 2021
                In the Court of Common Pleas of Fayette County
                  Criminal Division at CP-26-CR-0002504-2019


BEFORE:      MURRAY, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY MURRAY, J.:                                 FILED: MAY 11, 2022

        Frank Tarr (Appellant) appeals from the judgment of sentence imposed

after a jury convicted him of aggravated assault and person not to possess a

firearm.1 Upon review, we affirm.

        The trial court recited the facts presented at trial as follows:

               On August 24, 2019, Robert Yoder[s] received a telephone
        call and went to the residence of his grandfather, Rick Chiovitti.
        The Appellant and his girlfriend, Lacy Lingis, who is the
        granddaughter of Rick Chiovitti, resided with [Mr. Chiovitti].
        Initially an argument had occurred inside the residence between
        the Appellant and his girlfriend.         When Robert Yoder[s]
        (hereinafter “the victim”) arrived, the Appellant and Robert Grow
        were arguing on the porch. Other individuals, Samuel Close, his
        wife, and Edgar Yoder[s], who were also family members, arrived
        at the grandfather’s residence. When the Appellant was verbally

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 2702(a)(4) and 6105(a)(1).
J-A12007-22


     confronted about his abusive behavior toward his girlfriend, he
     went into the residence and came out with a baseball bat. He
     began swinging the bat at Robert Grow and the other people
     there. Robert Yoder[s] grabbed the Appellant from behind to stop
     his actions. The Appellant then swung the bat behind his head,
     hitting Robert Yoder[s] in his face. When the bat was finally taken
     from the Appellant, he threatened to come back with a gun and
     kill everyone. He then ran down the road and was observed
     entering a vehicle. Sometime later, the victim and another family
     member heard four or five gunshots fired from the wooded area
     near the residence.

             The victim, Robert Yoder[s], testified that he observed the
     Appellant exiting the woods with a silver firearm in his hand. The
     Appellant placed the handgun in the center console area of his
     girlfriend’s vehicle.   Then the victim and his father, Edgar
     Yoder[s], went to the car and tried to get the gun [] from the
     Appellant. A struggle ensued. When the police arrived, the
     Appellant fled the scene.

           The Appellant was subsequently located but no gun was
     found on his person and [it] was never located. The Appellant
     was handcuffed and his hands were placed in sterile paper bags
     when he was apprehended.          At the station, swabs of the
     Appellant’s hands were taken to determine if there was any
     gunshot residue on them. A forensic scientist, from the Harrisburg
     Regional Laboratory of the Pennsylvania State Police, testified that
     gunshot residue was found on the Appellant’s right palm, left
     palm, and the back of his left palm. (N.T. at pg. 164). The
     forensic scientist testified that he could only state that the
     Appellant may have recently handled or discharged a firearm or
     was in close proximity when it was discharged. (N.T. at 166).

            After the trial by jury ended on August 3, 2021, the
     Appellant was convicted of Possession of a Firearm Prohibited--
     loaded, 18 Pa.C.S. § 6105(a)(1) and Aggravated Assault, 18
     Pa.C.S. § 2702(a)(4). … [O]n August 3, 2021, the Appellant was
     sentenced at the charge of Possession of a Firearm Prohibited with
     his prior record score, that of a repeat felon (RFEL), [because] he
     had prior convictions for two burglaries and two robberies. The
     court sentenced him at the low end of the standard range to a
     term of incarceration of eighty-four (84) to one hundred and sixty-
     eight (168) months.


                                    -2-
J-A12007-22


Trial Court Opinion, 11/3/21, at 1-3 (unnumbered).

      Appellant filed a timely appeal, and complied with the trial court’s order

directing him to file a concise statement pursuant to Pa.R.A.P. 1925(b).

Appellant raises the following issues for review:

      1. DID THE COMMONWEALTH FAIL TO PRESENT SUFFICIENT
         EVIDENCE TO PROVE BEYOND A REASONABLE DOUBT THAT
         THE APPELLANT POSSESSED A FIREARM?

      2. DID THE COMMONWEALTH FAIL TO PRESENT SUFFICIENT
         EVIDENCE TO DISPROVE BEYOND A REASONABLE DOUBT
         THAT APPELLANT ACTED IN SELF DEFENSE?

Appellant’s Brief at 7.

      In both issues, Appellant assails the sufficiency of the evidence. When

reviewing a sufficiency challenge, we determine “whether the evidence at trial,

and all reasonable inferences derived therefrom, when viewed in the light

most favorable to the Commonwealth as verdict winner, are sufficient to

establish   all   elements     of   the     offense   beyond    a    reasonable

doubt.” Commonwealth v. May, 887 A.2d 750, 753 (Pa. 2005) (citation

omitted). “Further, a conviction may be sustained wholly on circumstantial

evidence, and the trier of fact—while passing on the credibility of the witnesses

and the weight of the evidence—is free to believe all, part, or none of the

evidence.” Commonwealth v. Miller, 172 A.3d 632, 640 (Pa. Super. 2017)

(citation omitted). “In conducting this review, the appellate court may not

weigh the evidence and substitute its judgment for the fact-finder.” Id.




                                      -3-
J-A12007-22


      In his first issue, Appellant argues the Commonwealth failed to prove he

possessed a firearm as required to sustain his conviction of person not to

possess a firearm. See 18 Pa.C.S.A. § 6105. The Commonwealth must prove

a defendant possessed a firearm, and was previously convicted of an

enumerated offense prohibiting him from possessing, using, controlling, or

transferring a firearm. Id.

      Appellant asserts his person not to possess firearms conviction cannot

be sustained because “the physical evidence, or lack thereof, is in direct

contradiction to the testimony presented at trial.”       Appellant’s Brief at

13. Appellant claims “no one saw Appellant in possession of a firearm,” yet

he also twice states that “[o]nly one individual present testified to witnessing

a firearm in Appellant’s possession.” Id. at 11, 13. Appellant emphasizes

that a firearm “was never recovered from Appellant’s person or the vehicle.”

Id. at 11. He also attributes gunshot residue taken from his hands to him

“playing with fireworks earlier in the day.” Id. at 12. We are not persuaded

by Appellant’s argument.

      After reviewing the record, we agree with the Commonwealth’s

assertion that there was “ample direct and circumstantial evidence . . . that

showed [Appellant] did, in fact, have possession of a pistol during the subject

incident[.]” Commonwealth Brief at 5.      The parties stipulated at trial that

Appellant is “in a class of persons not permitted to possess a firearm”, and




                                     -4-
J-A12007-22


the court admitted supporting documentation into evidence as Commonwealth

Exhibit 7. N.T., 8/3/21, at 180-81.

      As to possession, Robert Yoders testified that after Appellant hit him

with the baseball bat, Appellant “ran down” the road while Robert Yoders

remained at his grandfather’s home. N.T., 8/2/21, at 17. Fifteen minutes

later, Robert Yoders heard “about four or five gunshots” coming from the field

next to the home. Id. at 18. Mr. Yoders then saw Appellant “emerging from

field” with a pistol. Id. at 19. Consistent with this testimony, the trial court

explained:

            The Commonwealth presented the testimony of Robert
      Yoder[s] who observed the Appellant in physical possession of a
      gun. In addition, the forensic scientist testified that the Appellant
      had gun powder residue on his hands. At trial, the Appellant
      argued that transfer from being in the police car was a reason why
      his hands tested positive for gun powder residue. However, the
      Appellant’s hands were covered with paper bags to maintain any
      evidence that might have been on his hands prior to his placement
      in the vehicle.

             . . . The totality of the evidence presented, including the
      [parties’] stipulation [that Appellant was not permitted to possess
      a firearm], was sufficient for the jury to make a determination that
      the Appellant was guilty beyond a reasonable doubt of this charge.

Trial Court Opinion, 11/3/21, at 5 (unnumbered).

      As there was sufficient evidence for the jury to convict Appellant of

illegal possession of a firearm, no relief is due.




                                       -5-
J-A12007-22


       In his second issue, Appellant assails his aggravated assault conviction.2

Appellant was convicted under 18 Pa.C.S.A. § 2702(a)(4), which provides that

a person is guilty of aggravated assault if he “attempts to cause or

intentionally or knowingly causes bodily injury to another with a deadly

weapon[.]” The Commonwealth may establish intent to cause serious bodily

injury by circumstantial evidence, and a jury “may infer intent from attendant

circumstances or the defendant’s acts or conduct.”         Commonwealth v.

Holley, 945 A.2d 241, 247 (Pa. Super. 2008).         A jury may infer intent to

cause serious bodily injury when the defendant fires a gun. Commonwealth

v. Galindes, 786 A.2d 1004, 1012 (Pa. Super. 2001).

       Appellant maintains he was wrongly convicted because he acted in self-

defense. He argues the Commonwealth, “failed to present evidence sufficient

to disprove beyond a reasonable doubt that Appellant acted in self-defense.”

Appellant’s Brief at 14.       Appellant asserts he struck Mr. Yoders with the

baseball bat to defend himself. Id. at 10. He argues:

             It is clear that self-defense was placed in issue based upon
       the testimony presented by the Commonwealth. The three
       witnesses presented by the Commonwealth testified that they,
       along with other individuals, attacked the Appellant at his
       residence. The Appellant did not have a duty to retreat as the
       incident occurred in [the] dwelling in which the Appellant was
       residing. T.T. 9: 21-22. Prior to being struck with the baseball
       bat, [Robert Yoders] placed the Appellant in a choke hold. T.T.
       77: 19-21. It was then that the Appellant struck [Robert Yoders]
       with the baseball bat causing minor bruising.
____________________________________________


2 The jury acquitted Appellant of simple assault. N.T., 8/3/21, at 185; see
also 18 Pa.C.S.A. § 2701(a)(2).

                                           -6-
J-A12007-22



             The evidence and testimony presented shows that the
      Appellant acted out of an honest and bona fide belief that he was
      in imminent danger and that the belief was reasonable under the
      circumstances. The testimony showed that the Appellant was
      placed in a chokehold by [Robert Yoders] while being attacked by
      three other individuals. During the commotion, [Robert Yoders]
      was struck in the head with a baseball bat. This all occurred at
      the Appellant’s residence, and the Appellant was justified in
      protecting himself against the dangers imposed by the four
      individuals who attacked him.

Appellant’s Brief at 17-18.

      Pertinent to Appellant’s argument, the Pennsylvania Supreme Court has

explained,

      a claim of self-defense (or justification, to use the term employed
      in the Crimes Code) requires evidence establishing three
      elements: (a) [that the defendant] reasonably believed that he
      was in imminent danger of death or serious bodily injury and that
      it was necessary to use deadly force against the victim to prevent
      such harm; (b) that the defendant was free from fault in provoking
      the difficulty which culminated in the slaying; and (c) that the
      [defendant] did not violate any duty to retreat. Although the
      defendant has no burden to prove self-defense ... before the
      defense is properly in issue, there must be some evidence, from
      whatever source, to justify such a finding. Once the question is
      properly raised, the burden is upon the Commonwealth to prove
      beyond a reasonable doubt that the defendant was not acting
      in self-defense. The Commonwealth sustains that burden of
      negation if it proves any of the following: [1] that the [defendant]
      was not free from fault in provoking or continuing the difficulty
      which resulted in the [injury]; [2] that the [defendant] did not
      reasonably believe that he was in imminent danger of death or
      great bodily harm, and that it was necessary to kill in order to
      save himself therefrom; or [3] that the [defendant] violated a
      duty to retreat or avoid the danger.

Commonwealth v. Mouzon, 53 A.3d 738, 740-741 (Pa. 2012) (citations

omitted; some brackets in original); see also 18 Pa.C.S.A. § 505.        “If the


                                     -7-
J-A12007-22


Commonwealth establishes any one of these three [negation] elements

beyond a reasonable doubt, then the conviction is insulated from a defense

challenge to the sufficiency of the evidence where self-protection is at

issue.” Commonwealth v. Burns, 765 A.2d 1144, 1149 (Pa. Super. 2000)

(citation omitted). Before self-defense “is properly at issue at trial, there must

be some evidence, from whatever source, to justify a finding of self-

defense. If there is any evidence that will support the claim, then the issue is

properly before the fact finder.” Commonwealth v. Smith, 97 A.3d 782,

787 (Pa. Super. 2014) (citation omitted).

      Upon review, we discern no error in the trial court’s determination that

the Commonwealth met its burden of disproving Appellant’s claim of self-

defense. Citing Smith, supra, the trial court observed that neither Appellant

nor his girlfriend testified at trial.   See Trial Court Opinion, 11/3/21, at 6

(unnumbered). The court concluded — from the testimony of Robert Yoders,

Edgar Yoders and Samuel Close — that while Appellant engaged in a verbal

argument with these individuals, Appellant “was not confronted with any level

of physical force.” Id. The court continued:

      The uncontradicted evidence presented showed that the Appellant
      provoked the encounter. After a verbal argument, he went into
      the residence, [and] returned outside to confront his girlfriend’s
      relatives while holding a baseball bat. He then began swinging
      that baseball bat at some of the people on the porch. When
      [Robert Yoders] put the Appellant in a bearhug to prevent him
      from hurting anyone with the bat, the Appellant swung the bat
      over his head and hit [Robert Yoders] in the face and head. The
      use of [a] deadly weapon, such as a baseball bat, to a vital part
      of the body, is sufficient to establish that the Appellant attempted

                                         -8-
J-A12007-22


      to use deadly force, when no force or weapon was used against
      him by anyone on the porch. After hitting [Robert Yoders] in the
      head with the bat, he fled but returned later with a gun.

Id.

      The record supports the trial court’s reasoning. Robert Yoders testified

about the conflict on the porch, and stated that he was attempting to “break

it up” when Appellant “swung the bat back as far as he could” and hit him.

N.T., 8/2/21, at 15. Edgar Yoders also testified, describing Appellant as the

aggressor, stating that Appellant “went after Sam,” and that Robert Yoders

“got between them.” Id. at 63. Likewise, Sam Close testified Appellant “was

really mad and the way that he walked and acted and, you know, some of the

language he was using wasn’t [] normal[.]” Id. at 94. Mr. Close repeated,

“The way he walked and he was still saying stuff that, you know, an angry

person would say.” Id. at 96-97. As this evidence was sufficient to disprove

Appellant’s claim of self-defense, we discern no error.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/11/2022




                                     -9-